NOTE: This order is nonprecedential.


  Wuiteb ~tate5 (!Court of ~peaI5
      for tbe jfeberaI (!Circuit

           TOFASCO OF AMERICA, INC.,
                  Plaintiff-Appellant,
                           v.
       ATICO INTERNATIONAL U.S.A., INC.,
                  Defendant-Appellee,
                          A..'1D

WILLIAMS-SONOMA, INC., LONGS DRUG STORES
     CORPORATION, AND MOTORS PORTS
            AUTHENTICS, INC.,
                      Defendants.


                       2010-1208


   Appeal from the United States District Court for the
Central District of California in case no. 07-CV-4120,
Chief Judge Audrey B. Collins.


                     ON MOTION


                      ORDER
    Upon consideration of Tofasco of America, Inc.'s mo-
tions to withdraw its appeal.
TOFASCO OF AMERICA v. ATICO INTL                            2
      IT Is ORDERED THAT:
     (1) The motions to withdraw are granted. The appeal
is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


   JUl 62011                           /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Robert L. Esensten, Esq.                                      FILED
    Floyd B. Chapman, Esq.                               u.s. COURT OF APPEALS FOR
                                                           THE FEDERAL CIRCUIT
s21
                                                                JUL 062011
Issued As A Mandate:        Jl 6 2011
                                                                JANHORBAlY
                                                                   CLERK